Exhibit 99.3 Frontier Communications Corporation Pro Forma Combined Historical Financial and Operating Data for the Three Quarters Ended June 30, 2010 and Actual Financial and Operating Data for the Five Quarters Ended September 30, 2011 The following unaudited schedules are presented in order to provide unaudited pro forma combined historical financial and operating data for Frontier Communications Corporation (Frontier), including financial and operating data for the properties acquired from Verizon Communications Inc. (Verizon) on July 1, 2010 in a merger transaction.The unaudited financial and operating data for the three months ended September 30, 2010, December 31, 2010, March 31, 2011, June 30, 2011 and September 30, 2011 represent actual information for the third and fourth quarters of 2010 and the first, second and third quarters of 2011. The unaudited pro forma combined statements of operations information, which have been prepared for the three months ended December 31, 2009, March 31, 2010 and June 30, 2010, give effect to the transactions and other events as if they had occurred on January 1, 2009.The pro forma information is not necessarily indicative of what the financial position or results of operations actually would have been had the acquisition been completed at the beginning of each period presented.The pro forma information assumes that the debt of Verizon's Separate Telephone Operations (VSTO or the Acquired Properties) was assumed by Frontier as of January 1, 2009, the Frontier common stock was issued to Verizon shareholders as of January 1, 2009 and the Frontier annual cash dividend policy was $0.75 per share in 2009 and 2010. Frontier is considered the accounting acquirer.The historical quarterly financial information of Frontier and VSTO prior to July 1, 2010 has been adjusted to give effect to events that are directly attributable to the transactions and factually supportable and, in the case of the statements of operations information, that are expected to have a continuing impact.Pro Forma adjustments were made:to adjust the historical pension and other postretirement employee benefit obligations retained by Verizon; to conform the bad debt expense classification of VSTO to Frontier's policy; to remove acquisition, integration and realignment expenditures; to include interest expense on $3.2 billion of notes assumed by Frontier in the acquisition; to include amortization of acquired customer assets, and to exclude interest charged to VSTO by Verizon. Note:All amounts in the attached schedules for the third quarter of 2011 have been shaded.Additionally, any other new or revised amounts that have been included in these schedules have been shaded. Frontier Communications Corporation Pro Forma Combined Historical Financial Data for the Three Quarters Ended June 30, 2010 and Actual Financial and Operating Data for the Five Quarters Ended September 30, 2011 Actual Actual Actual Actual Actual December 31, March 31, June 30, September 30, December 31, March 31, June 30, September 30, (Amounts in millions, except Var. Var. Var. Var. Var. Var. Var. per share amounts) Income Statement Data Revenue $ $ 2 $ $ ) $ $ ) $ $ ) $ $ ) $ $ ) $ $ ) $ Costs and expenses (1) ) 18 34 ) ) ) 34 Depreciation and amortization (1
